DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. § 121:
I. Claims 1-8, drawn to a method of determining the angular position of a retroreflective marker, classified in G06V 10/60.
II. Claims 9-17, drawn to a retroreflective marker assembly with a protective window, classified in G02B 27/0006.
III. Claims 18-20, drawn to a retroreflective marker with a spherical base having a reflective coating, classified in G02B 5/126.
IV. Claims 21-24, drawn to a method of determining a parameter of an object using a polarization angle of light to determine an orientation of a retroreflective marker, classified in G06T 7/73.
V. Claims 25-28, drawn to a retroreflective marker assembly with legs having facets configured to polarize reflected light, classified in G02B 5/30.

The inventions are independent or distinct, each from the other because: 
Invention I and Invention IV are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one 
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 C.F.R. § 1.104.  See M.P.E.P. § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

Inventions II, III, and V and Invention I are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See M.P.E.P. § 806.05(h).  In the instant case the various products defined by Inventions II, III, and V can be used in a range of materially different processes that do not  measure angles of light, as required by the process of Invention I.

Inventions II, III, and V and Invention IV are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See M.P.E.P. § 806.05(h).  In the instant case the various products defined by Inventions II, III, and V can be used in a range of materially different processes that do not require the determination of a polarization angle of reflected light, as required by the process of Invention IV.

Invention II, Invention III, and Invention V are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination II has separate utility such as providing a protective window for a flat, two-dimensional retroreflective marker with no legs, subcombination III has separate utility such as the use of a mechanical element securing a reflective coating to a spherical base, without the use of a protective window or legs with polarization facets, and subcombination V has separate utility such as the use of polarization facets without a protective window or a spherical base.  See M.P.E.P. § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations . 

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of their different classification;
The inventions have acquired a separate status in the art due to their recognized divergent subject matter;
The inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
The inventions are likely to raise different non-prior art issues under 35 U.S.C. § 101 and/or 35 U.S.C. § 112.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 C.F.R. § 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. § 103 or pre-AIA  35 U.S.C. § 103(a) of the other invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 C.F.R. § 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 C.F.R. § 1.48(a) must be accompanied by an application data sheet in accordance with 37 C.F.R. § 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 C.F.R. § 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 C.F.R. § 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. §§ 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See M.P.E.P. § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. § 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See M.P.E.P. § 804.01.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Johns whose telephone number is (571) 272-7391.  

If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Edward Urban, can be reached at (571) 272-7899.  The fax phone number for this art unit is (571) 273-8300.  In order to ensure prompt delivery to the examiner, all unofficial communications should be clearly labeled as “Draft” or “Unofficial.”





A. Johns
9 February 2022
/Andrew W Johns/Primary Examiner, Art Unit 2665